DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 2009/0213152 A1) in view of Fukunaga (US 5963066).
Regarding claims 1 and 5:
	Tabata et al. disclose a liquid ejecting apparatus comprising:
	an ejection head (head 2) having a drive element (actuator 22), the drive element driving by being supplied with a drive signal (COM: Fig. 7), the ejection head ejecting a liquid by driving of the drive element (paragraph 50); and
	a drive circuit (the circuity of Fig. 5) that outputs the drive signal (Fig. 5), wherein the drive circuit includes

		an amplifier circuit (digital power amplifier 28) that amplifies the modulation signal and outputs an amplified modulation signal (paragraph 44 & Fig. 5), and
		a demodulation circuit (29) that demodulates the amplified modulation signal and outputs the drive signal (paragraph 44 & Fig. 5),
	wherien the amplifier circuit includes		a driver circuit (gate drive circuit 30)that outputs first and second control signals (GH, GL) based on input voltages and the modulation signal (paragraph 46 & Fig. 5),
a first transistor (Q1) electrically coupled to an output point from which the amplified modulation signal is output (Fig. 5), the first transistor operating based on the first control signal (paragraph 47 & Fig. 5), and
a second transistor (Q2) electrically coupled to the output point (Fig. 5), the second transistor operating based on the second control signal (paragraph 47 & Fig. 5).
	Tabata et al. do not expressly disclose the particular configuration of driver circuit, and thus does not expressly disclose first and second driver circuits or the particular power supply thereof.
	However, Fukunaga discloses an amplifier circuit (Fig. 6) that is able to amplify an input signal and output a drive signal (col. 9, lines 20-25 & Fig. 6) by using single power source drive circuitry with which 5V-driven switching devices can be used (col. 17, lines 29-40), the amplifier circuit including
	a first driver circuit (high-voltage side drive circuit 2) electrically coupled to a first node (of terminal T3) to which a first voltage is supplied (col. 8, lines 58-60 & Fig. 6), the first driver circuit outputting a first control signal (via terminal T1) based on the first voltage and the input signal (Fig. 6),

	a first transistor (Q2) electrically coupled to an output point from which the amplified input signal is output (Fig. 6), the first transistor operating based on the first control signal (Fig. 6),
	a second transistor (Q1) electrically coupled to the output point from which the amplified input signal is output (Fig. 6), the second transistor operating based on the second control signal (Fig. 6),
	a power supply node (between power source 4 and diode Di3) to which a third voltage (VCC) having a voltage value different from a voltage value of the first voltage and a voltage value of the second voltage is supplied (Fig. 6),
	a capacitor (C) whose one end is electrically coupled to the output point and whose other end is electrically coupled to the first node (Fig. 6),
	a first diode (Di1) whose anode is electrically coupled to the power supply node and whose cathode is electrically coupled to the first node (Fig. 6), and
	a step-down circuit (at least Di3) whose one end is electrically coupled to the power supply node and whose other end is electrically coupled to the second node (Fig. 6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize Fukunaga’s driver circuitry in Tabata’s amplifier circuit, so as to enable the use of a single power source with 5V-driven switches.
Regarding claim 2:
	Tabata’s modified liquid ejecting apparatus comprises all the limitations of claim 1, and Fukunaga also discloses that the step-down circuit includes a second diode (Di3) whose 
Regarding claim 3:
	Tabata’s modified liquid ejecting apparatus comprises all the limitations of claim 2, and Fukunaga also discloses that a forward voltage of the first diode (VD = 1V: col. 11, lines 22-23, 55-59) is substantially equal to a forward voltage of the second diode (VD = 1V: col. 12, lines 30-31 & col. 14, lines 51-65).
Regarding claim 4:
Tabata’s modified liquid ejecting apparatus comprises all the limitations of claim 1, and Fukunaga also discloses that a shortest distance between the first driver circuit and the capacitor is shorter than a shortest distance between the first driver circuit and the first diode (Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of US 10780690 B2, US 2017/0057221 A1, and US 2017/0173951 A1 disclose relative liquid ejecting apparati in which drive circuits include an amplifier circuit having a capacitor and diode.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853